By the Court.
The paternal house is the proper residence of the family. If the wife chuses to absent herself from it, without offering to the Court any reason therefor, the Court will presume that none exist. De non apparentibus et non eec-istentibus, eadem est lex. In such a case, they must consider her as the faulty parent.
The father is the master of the family. His authority, as to its civil force, is founded in nature, and the care which it is presumed he will have of their education. While his conduct is proper, the Court cannot interfere with his authority, and will cause it to be respected.
The mother, however, is not without her rights. If she be compelled to live separated from him, on account of ill treatment-if, from his conduct, she can shew that the children are not likely to receive a proper education, or that it will be a dangerous example tothem, the Court will afford *183their aid to her so1icitude, especially in regard to the daqghters, and deprive the father of a power which it is likely that he will abuse. For the irghtof the community to superitend the education of its members, and disallow what, for its own security and wellfare, it sees good to disallow, goes beyond the right and authority of the father. Blisset's case, Lofft's Reports, 748-749.
The Court orders that the plaintiff's Sons arid daughter be delivered th him.